                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THEODORE BEASLEY,                             )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:18-CV-1193-MAB
                                               )
 LARRY HICKS,                                  )
 KENNEDY HAMILTON, and                         )
 JACK RITTER,                                  )
                                               )
                       Defendants.             )

                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is currently before the Court on the motion for sanctions filed by

Defendants Kennedy Hamilton, Larry Hicks, and Jack Ritter (Doc. 131). Defendants ask

the Court to dismiss the case as a sanction for inappropriate, derogatory, and

unprofessional statements that Plaintiff made during his deposition (Doc. 131). A hearing

on the motion was held on May 14, 2021, and the motion was taken under advisement

(Doc. 136). The motion is now granted.

       It is well recognized that “a court has the inherent authority to manage judicial

proceedings and to regulate the conduct of those appearing before it.” Ramirez v. T&H

Lemont, Inc., 845 F.3d 772, 776 (7th Cir. 2016) (citing Chambers v. NASCO, Inc., 501 U.S. 32,

46–50 (1991)). “Pursuant to that authority, [the court] may impose appropriate sanctions

to penalize and discourage misconduct.” Ramirez, 845 F.3d at 776. See also Salmeron v.

Enter. Recovery Sys., Inc., 579 F.3d 787, 797 (7th Cir. 2009) (inherent authority sanctions


                                         Page 1 of 7
“remedy prejudice to a party” and “deter future parties from trampling upon the

integrity of the court.”).

       “Although dismissal is indeed a hefty sanction, ‘the most severe in the spectrum

of sanctions provided by statute or rule must be available . . . to penalize those whose

conduct may be deemed to warrant such a sanction . . . .’” Greviskes v. Universities Research

Ass’n, Inc., 417 F.3d 752, 759 (7th Cir. 2005) (quoting Nat’l Hockey League v. Metro. Hockey

Club, Inc., 427 U.S. 639, 643 (1976)). A dismissal pursuant to the court's inherent authority

must be premised on a finding that the culpable party willfully abused the judicial

process, acted in bad faith, or engaged in misconduct. Ramirez, 845 F.3d at 776; Tucker v.

Williams, 682 F.3d 654, 662 (7th Cir. 2012). The court should also consider “the

egregiousness of the conduct in question in relation to all aspects of the judicial process”

and “whether less drastic sanctions are available.” Fuery v. City of Chicago, 900 F.3d 450,

464 (7th Cir. 2018) (citations omitted).

       That being said, there are situations dismissal may be warranted even if the

challenged conduct has no substantial impact on the course of the proceedings. Barnhill

v. United States, 11 F.3d 1360, 1368 (7th Cir. 1993). And “it is axiomatic that the

appropriateness of lesser sanctions need not be explored if the circumstances justify

imposition of the ultimate penalty—dismissal with prejudice.” Dotson v. Bravo, 321 F.3d

663, 667 (7th Cir. 2003).

       Misconduct may exhibit such flagrant contempt for the court and its
       processes that to allow the offending party to continue to invoke the judicial
       mechanism for its own benefit would raise concerns about the integrity and
       credibility of the civil justice system that transcend the interests of the
       parties immediately before the court.
                                           Page 2 of 7
Dotson, 321 F.3d at 668 (citing Barnhill, 11 F.3d at 1368). Furthermore, as the Seventh

Circuit has acknowledged on a number of occasions, monetary sanctions are an

ineffective sanction against an indigent litigant who is proceeding in forma pauperis. E.g.,

Ayoubi v. Dart, 640 Fed. Appx. 524, 529 (7th Cir. 2016); Hoskins v. Dart, 633 F.3d 541, 544

(7th Cir. 2011); Thomas v. Gen. Motors Acceptance Corp., 288 F.3d 305, 308 (7th Cir. 2002).

       Here, Plaintiff’s conduct during his deposition on February 23, 2021 was, quite

frankly, appalling. It is clear that he was agitated from the outset of the deposition (see

Doc. 131-2, p. 5). He responded to simple questions in a needlessly contentious and often

condescending manner (see, e.g., Doc. 131-2, pp. 6–11). Before long, Plaintiff also started

lobbing insults and snide rhetorical questions and comments at defense counsel (Id. at p.

10 (“That is the dumbest question you could possibly ask me under oath.”), p. 11, (“What

is wrong with you?”), p. 13 (“I would rather be anywhere else but sitting here talking to

men like you.”), p. 44 (“You are unprofessional man . . . .”), p. 49 (“You’re a liar.”)).

       Plaintiff was frequently uncooperative and disruptive, responding to questions

with tangential, mindless rants or obstinately refusing to answer (e.g., Doc. 131-2, pp. 16–

21, 30, 32, 68, 69, 78, 80, 81, 82–85, 93, 94). He repeatedly referred to other inmates and

correctional officers using profanity and racial slurs (Id. at pp. 30–31, 48, 49, 67, 69, 70, 79).

He peppered in random and inane commentary about homosexuality, which eventually

became outright homophobic and derogatory remarks (Id. at pp. 33, 36, 46, 70, 78, 88, 90).

       Halfway through the deposition, Plaintiff’s attitude toward defense counsel

became even more combative and aggressive, as he resorted to downright hostile

overtures, profane name-calling, and outrageous accusations (Doc. 131-2, p. 49 (“I’m sick
                                           Page 3 of 7
of your behavior.”), pp. 54, 63 (“Fuck you. You’re a piece of shit.”), 63 (“Will you not shut

the fuck up and let me answer the question?”), pp. 65, 66, 73 (“[Y]ou wouldn’t survive in

this prison . . . I guarantee you would be a prison bitch in here.”), pp. 74, 86 (suggesting

defense counsel was a “child molester, a man who rapes little innocent babies”), pp. 88,

89 (accusing defense counsel of participating in a cover-up and wondering aloud if he

had child pornography on his phone), pp. 90, 91 (“Men like yourself protect evil men in

exchange for money. You’re like a prostitute and you’re worse than a prostitute. You are

a male prostitute that has sex with men for money.), p. 100)). At times, his responses were

even menacing. (Id. at p. 63 (“This man, he is irritating me to the point of no return.), p.

71 (“You are pushing my patience to an extent that no man has ever survived being in

front of me. I promise you, bro. Your ignorant questions to me -- I promise you, bro.”)

        Plaintiff’s counsel attempted to mitigate his client’s conduct at the deposition with

several explanations.1 First, Plaintiff’s counsel said that Plaintiff has been diagnosed with

mental health issues and was not receiving his prescribed medication at the time of the

deposition (Doc. 132, p. 4). However, neither Plaintiff nor his attorney provided any

specifics as to Plaintiff’s mental health conditions. Without any substantive information,

the Court would be hard-pressed to conclude that Plaintiff’s lack of medication somehow

was the cause of his belligerent behavior and should excuse it.




1 Counsel for Plaintiff was recruited to represent Mr. Beasley pursuant to this Court’s Local Rules. See
SDIL-LR 83.1(i), 83.9. Counsel promptly entered their appearance upon notice of their recruitment and
began diligently fulfilling their pro bono obligation to represent their appointed client (See Docs. 116, 117,
122).
                                                 Page 4 of 7
          Second, Plaintiff’s counsel explained that there were numerous other individuals

in the room where Plaintiff was testifying from, so the usual sense of decorum for a

deposition was missing and Plaintiff had a misplaced sense of informality and casualness

(Id.). The Court appreciates that counsel is simply trying to contextualize and mitigate his

client’s unacceptable behavior, but the Court is not persuaded by this explanation either.

Plaintiff’s behavior went well beyond anything that could reasonably be characterized as

“informal” or “casual.” It was extraordinarily aggressive, deeply offensive, and

completely uncivilized.

          Finally, Plaintiff’s counsel claimed that because it was a video deposition and he

was not physically present with his client, he could not take recesses with his client to

defuse the situation (Id.). Again, the Court is unmoved. To begin with, attorneys typically

are not present when incarcerated litigants are deposed by video from the prison.

Furthermore, Plaintiff’s counsel did his best to reign his client in from afar (pp. 11–12, 43,

44–45, 63–64, 68, 69, 71, 73, 74, 76, 86, 89), but Plaintiff nevertheless continued—and even

escalated—his belligerent behavior. The Court has no reason to believe that counsel’s

physical presence would have changed anything, other than to increase his own potential

risk of harm by putting him within arm’s reach of his extremely agitated and hostile

client.

          Simply put, no one has to be warned not to conduct themselves during a court-

related procedure in the manner that Plaintiff did. His behavior is indefensible and

“beyond the bounds of what a district court could be expected to indulge.” Waivio v. Bd.

of Trustees of Univ. of Illinois at Chicago, 290 Fed. Appx. 935, 937 (7th Cir. 2008). The Court
                                          Page 5 of 7
finds that Plaintiff willfully abused the judicial process, and although the sanction of

dismissal is severe, it is appropriate given Plaintiff’s reprehensible conduct, the obvious

insufficiency of a verbal or written warning, his present inability to pay any meaningful

monetary sanction, and the need to convey to Plaintiff and all other litigants (particularly

those within the prison population) that abusive conduct will not be tolerated. See

Mohammed v. Anderson, 833 Fed. Appx. 651 (7th Cir. 2020), cert. denied, 141 S. Ct. 1242, 208

L. Ed. 2d 631 (2021) (affirming dismissal as sanction pursuant to court’s inherent

authority for plaintiff’s “profane,” “inappropriately belligerent,” “threatening,”

“inexplicably juvenile,” “sexist and arguably homophobic,” “ethnically charged,” and

“creepy” actions and communications toward opposing counsel and defendants); Waivio,

290 Fed. Appx. at 937 (affirming dismissal as sanction pursuant to court’s inherent

authority for plaintiff’s history of delay, her inattention to the rules of the court, and her

threatening and hostile conduct); Donelson v. Hardy, No. 14 C 1249, 2018 WL 3208490, at

*8 (N.D. Ill. June 29, 2018), aff'd, 931 F.3d 565 (7th Cir. 2019) (dismissing pro se prisoner’s

case for abusive, dishonest, and obstructive conduct). To be clear, this sanction is directed

at Mr. Beasley—the Plaintiff in this action and offending party—it is not imposed against

or directed at his recruited counsel, who have done their best to represent their client.

       Defendants’ motion for sanctions (Doc. 131) is GRANTED. This case is

DISMISSED with prejudice pursuant to the Court’s inherent authority. The Clerk of

Court is DIRECTED to enter judgment accordingly.




                                          Page 6 of 7
IT IS SO ORDERED.

DATED: June 21, 2021
                                s/ Mark A. Beatty
                                MARK A. BEATTY
                                United States Magistrate Judge




                       Page 7 of 7
